Exhibit 10.3
ENDEAVOUR INTERNATIONAL CORPORATION
2010 STOCK INCENTIVE PLAN
NONSTATUTORY STOCK OPTION AGREEMENT
     THIS NONSTATUTORY STOCK OPTION AGREEMENT (this “Agreement”) is made and
entered into by and between Endeavour International Corporation (the “Company”),
and [name] (“Grantee”), an employee of the Company effective as of [date] (the
“Date of Grant”).
     WHEREAS, the Company, in order to induce you to enter into and continue to
dedicate services to the Company and to materially contribute to the success of
the Company, desires to grant to you a nonstatutory stock option to purchase the
Company’s common stock, par value $.001 per share (the “Common Stock”), subject
to the terms and conditions of this Agreement, with a view to increasing your
interest in the Company’s welfare and growth;
     WHEREAS, the Company adopted the Endeavour International Corporation 2010
Stock Incentive Plan as it may be amended from time to time (the “Plan”) under
which the Company is authorized to grant nonstatutory stock options to certain
employees and service providers of the Company;
     WHEREAS, a copy of the Plan has been furnished to you and shall be deemed a
part of this Agreement as if fully set forth herein and the terms capitalized
but not defined herein shall have the meanings set forth in the Plan; and
     WHEREAS, you desire to receive such a nonstatutory option to purchase
shares of Common Stock as an inducement for his employment and in connection
with his employment with the Company.
     NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:
     1. Grant of Nonstatutory Stock Option. Subject to the restrictions,
forfeiture provisions and other terms set forth herein, the Company hereby
grants to the Grantee an option (the “Option” or “Stock Option”) to purchase
[number] full shares (the “Optioned Shares”) of Common Stock at an “Option
Price” equal to [exercise price] per share as of the Date of Grant set forth
above in accordance with the terms and conditions set forth herein and in the
Plan.
     2. Vesting: Time of Exercise. Except as specifically provided in this
Agreement, the Stock Option shall be vested and exercisable as follows:
          (a) With respect to 33.3% of the total shares subject to the Option,
the Option shall vest and become exercisable on the first anniversary of the
Date of Grant provided the Grantee is employed by (or providing services to) the
Company or Affiliate on that date;

 



--------------------------------------------------------------------------------



 



          (b) With respect to 33.3% of the total shares subject to the Option,
the Option shall vest and become exercisable on the second anniversary of the
Date of Grant provided the Grantee is employed by (or providing services to) the
Company or Affiliate on that date; and
          (c) With respect to 33.4% of the total shares subject to the Option,
the Option shall vest and become exercisable on the third anniversary of the
Date of Grant provided the Grantee is employed by (or providing services to) the
Company or Affiliate on that date.
     The vested portion of such Option shall be rounded down to the nearest
whole share.
     3. Vesting on Change in Control. Notwithstanding the provisions in
Section 2, on the date immediately preceding a Change in Control of the Company
(as defined in the Plan), the Grantee shall become 100% vested in the total
Optioned Shares hereunder.
     4. Term; Forfeiture. In the event of Grantee’s termination of employment
with the Company and its Affiliates (a “Termination of Employment”) for any
reason other than for Cause or Grantee’s death, disability or retirement, the
Option outstanding on such date of Termination of Employment, to the extent
vested on such date, may be exercised by Grantee (or, in the event of Grantee’s
subsequent death, by Grantee’s Heir (as defined below)) within three months
following such Termination of Employment, but not thereafter. However, in no
event shall the Option be exercisable after the fifth (5th) anniversary of the
Grant Date. To the extent the Option is not vested on Grantee’s date of
Termination of Employment, the Option shall automatically lapse and be canceled
unexercised as of such date.
     In the event of Grantee’s Termination of Employment for Cause, as
determined by the Committee in its sole discretion, the Option shall terminate
and cease to be exercisable upon such date. Unless otherwise defined in an
employment agreement between Grantee and the Company, “Cause” shall mean a
determination by the Committee that Grantee (a) has engaged in personal
dishonesty, willful violation of any law, rule, or regulation (other than minor
traffic violations or similar offenses), or breach of fiduciary duty involving
personal profit, (b) is unable to satisfactorily perform, or has failed to
satisfactorily perform Grantee’s duties and responsibilities for the Company or
any of its Affiliates, (c) has been convicted of, or plead nolo contendere to,
any felony or a crime involving moral turpitude, (d) has been negligent in, or
engaged in willful misconduct in, the performance of his or her duties,
including but not limited to willfully refusing without proper legal reason to
perform his or her duties and responsibilities, (e) has materially breached any
corporate policy or code of conduct established by the Company or any of its
Affiliates as such policies or codes may be adopted or amended from time to
time, (f) has violated the terms of any confidentiality, nondisclosure,
intellectual property, nonsolicitation, noncompetition, proprietary information
or inventions agreement, or any other agreement between Grantee and the Company
or any of its Affiliates related to his or her service with the Company or such
Affiliate, or (g) has engaged in conduct that is likely to have a deleterious
affect on the Company or any of its Affiliates or their legitimate business
interests, including but not limited to their goodwill and public image.
     In the event of Grantee’s Termination of Employment by reason of death,
disability or retirement, as determined by the Committee in its sole discretion,
the Option outstanding on such date of Termination of Employment, to the extent
vested on such date may be exercised by

2



--------------------------------------------------------------------------------



 



Grantee or, in the event of Grantee’s death, by the person to whom Grantee’s
rights shall pass by will or the laws of descent and distribution (“Heir”), at
any time within the twelve month period beginning on Grantee’s Termination of
Employment, but not thereafter. However, in no event shall the Option be
exercisable after the fifth (5th) anniversary of the Grant Date. To the extent
the Option is not vested on Grantee’s date of Termination of Employment, the
Option shall automatically lapse and be canceled unexercised as of such date.
[THIS PROVISION CAN BE MODIFIED TO PROVIDE FOR VESTING ON ACCOUNT OF CERTAIN
TERMINATIONS SUCH AS DEATH, DISABILITY OR RETIREMENT. THE TIME FRAME FOR
EXERCISING A VESTED OPTION MAY ALSO BE MODIFIED]
     5. Who May Exercise. Subject to the terms and conditions set forth in
Sections 2, 3 and 4 above, during the lifetime of the Grantee, the Stock Option
may be exercised only by the Grantee, or by the Grantee’s guardian or personal
or legal representative (in the event of his or her Disability or by a broker
dealer subject to Section 7 below).
     6. No Fractional Shares. The Stock Option may be exercised only with
respect to full shares, and no fractional share of stock shall be issued.
     7. Manner of Exercise. Subject to such administrative regulations as the
Committee may from time to time adopt, the Option may be exercised by the
delivery of written notice to the Committee or designated Company representative
setting forth the number of shares of Common Stock with respect to which the
Option is to be exercised, the date of exercise thereof (the “Exercise Date”)
which shall be at least three (3) days after giving such notice unless an
earlier time shall have been mutually agreed upon. On the Exercise Date, the
Grantee shall deliver to the Company consideration with a value equal to the
total Option Price of the shares to be purchased, payable to the Company in full
in either: (i) in cash or its equivalent, or (ii) subject to prior approval by
the Committee in its discretion, by tendering previously acquired shares of
Common Stock having an aggregate fair market value at the time of exercise equal
to the total Option Price (provided that the shares of Common Stock which are
tendered must have been held by the Grantee for at least six (6) months prior to
their tender to satisfy the Option Price), or (iii) subject to prior approval by
the Committee in its discretion, by withholding shares of Common Stock which
otherwise would be acquired on exercise having an aggregate fair market value at
the time of exercise equal to the total Option Price, or (iv) subject to prior
approval by the Committee in its discretion, by a combination of (i), (ii), and
(iii) above. Any payment in shares of Common Stock shall be effected by the
surrender of such shares to the Company in good form for transfer and shall be
valued at their fair market value on the date when the Stock Option is
exercised. Unless otherwise permitted by the Committee in its discretion, the
Grantee shall not surrender, or attest to the ownership of, shares of Common
Stock in payment of the Option Price if such action would cause the Company to
recognize compensation expense (or additional compensation expense) with respect
to the Option for financial reporting purposes.
     The Committee, in its discretion, also may allow the Option Price to be
paid with such other consideration as shall constitute lawful consideration for
the issuance of shares of Common Stock (including, without limitation, effecting
a “cashless exercise” with a broker of the Option), subject to applicable
securities law restrictions and tax withholdings, or by any other means which
the Committee determines to be consistent with the Agreement’s purpose and
applicable

3



--------------------------------------------------------------------------------



 



law. A “cashless exercise” of an Option is a procedure by which a broker
provides the funds to the Grantee to effect an Option exercise, to the extent
consented to by the Committee in its discretion. At the direction of the
Grantee, the broker will either (i) sell all of the shares of Common Stock
received when the Option is exercised and pay the Grantee the proceeds of the
sale (minus the Option Price, withholding taxes and any fees due to the broker)
or (ii) sell enough of the shares of Common Stock received upon exercise of the
Option to cover the Option Price, withholding taxes and any fees due the broker
and deliver to the Grantee (either directly or through the Company) a stock
certificate for the remaining shares of Common Stock. Dispositions to a broker
effecting a cashless exercise are not exempt under Section 16 of the Exchange
Act. In no event will the Committee allow the Option Price to be paid with a
form of consideration, including a loan or a “cashless exercise,” if such form
of consideration would violate the Sarbanes-Oxley Act of 2002 as determined by
the Committee in its discretion.
     As soon as practicable after receipt of a written notification of exercise
and full payment, the Company shall deliver, or cause to be delivered, to or on
behalf of the Grantee, in the name of the Grantee or other appropriate
recipient, share certificates for the number of shares of Common Stock purchased
under the Option. Such delivery shall be effected for all purposes when the
Company or a stock transfer agent of the Company shall have deposited such
certificates in the United States mail, addressed to Grantee or other
appropriate recipient.
     If the Grantee fails to pay for any of the shares of Common Stock specified
in such notice or fails to accept delivery thereof, then the Option and right to
purchase such shares of Common Stock may be forfeited by the Company.
     8. Nonassignability. The Stock Option is not assignable or transferable by
the Grantee except by will or by the laws of descent and distribution or
pursuant to a domestic relations order that would qualify as a qualified
domestic relations order as defined in Section 414(p) of the Code, if such
provision were applicable to the Stock Option.
     9. Rights as Stockholder. The Grantee will have no rights as a stockholder
with respect to any shares covered by the Stock Option until the issuance of a
certificate or certificates to the Grantee for the Optioned Shares. The Optioned
Shares shall be subject to the terms and conditions of this Agreement regarding
such shares. Except as otherwise provided in Section 10 hereof, no adjustment
shall be made for dividends or other rights for which the record date is prior
to the issuance of such certificate or certificates.
     10. Dispute Resolution.
          (a) Arbitration. All disputes and controversies of every kind and
nature between any parties hereto arising out of or in connection with this
Agreement or the transactions described herein as to the construction, validity,
interpretation or meaning, performance, non-performance, enforcement, operation
or breach, shall be submitted to arbitration pursuant to the following
procedures:
          (i) After a dispute or controversy arises, any party may, in a written
notice delivered to the other parties to the dispute, demand such arbitration.
Such notice

4



--------------------------------------------------------------------------------



 



shall designate the name of the arbitrator (who shall be an impartial person)
appointed by such party demanding arbitration, together with a statement of the
matter in controversy.
          (ii) Within 30 days after receipt of such demand, the other parties
shall, in a written notice delivered to the first party, name such parties’
arbitrator (who shall be an impartial person). If such parties fail to name an
arbitrator, then the second arbitrator shall be named by the American
Arbitration Association (the “AAA”). The two arbitrators so selected shall name
a third arbitrator (who shall be an impartial person) within 30 days, or in lieu
of such agreement on a third arbitrator by the two arbitrators so appointed, the
third arbitrator shall be appointed by the AAA. If any arbitrator appointed
hereunder shall die, resign, refuse or become unable to act before an
arbitration decision is rendered, then the vacancy shall be filled by the method
set forth in this Section for the original appointment of such arbitrator.
          (iii) Each party shall bear its own arbitration costs and expenses.
The arbitration hearing shall be held in Houston, Texas at a location designated
by a majority of the arbitrators. The Commercial Arbitration Rules of the
American Arbitration Association shall be incorporated by reference at such
hearing and the substantive laws of the State of Texas (excluding conflict of
laws provisions) shall apply.
          (iv) The arbitration hearing shall be concluded within ten (10) days
unless otherwise ordered by the arbitrators and the written award thereon shall
be made within fifteen (15) days after the close of submission of evidence. An
award rendered by a majority of the arbitrators appointed pursuant to this
Agreement shall be final and binding on all parties to the proceeding, shall
resolve the question of costs of the arbitrators and all related matters, and
judgment on such award may be entered and enforced by either party in any court
of competent jurisdiction.
          (v) Except as set forth in Section 12(b) below, the parties stipulate
that the provisions of this Section shall be a complete defense to any suit,
action or proceeding instituted in any federal, state or local court or before
any administrative tribunal with respect to any controversy or dispute arising
out of this Agreement or the transactions described herein. The arbitration
provisions hereof shall, with respect to such controversy or dispute, survive
the termination or expiration of this Agreement.
     No party to an arbitration may disclose the existence or results of any
arbitration hereunder without the prior written consent of the other parties;
nor will any party to an arbitration disclose to any third party any
confidential information disclosed by any other party to an arbitration in the
course of an arbitration hereunder without the prior written consent of such
other party.
          (b) Emergency Relief. Notwithstanding anything in this Section 12 to
the contrary, any party may seek from a court any provisional remedy that may be
necessary to protect any rights or property of such party pending the
establishment of the arbitral tribunal or its determination of the merits of the
controversy or to enforce a party’s rights under Section 12.

5



--------------------------------------------------------------------------------



 



     11. Grantee’s Representations. Notwithstanding any of the provisions
hereof, the Grantee hereby agrees that he will not exercise the Stock Option
granted hereby, and that the Company will not be obligated to issue any shares
to the Grantee hereunder, if the exercise thereof or the issuance of such shares
of Common Stock shall constitute a violation by the Grantee or the Company of
any provision of any law or regulation of any governmental authority or Company
policies, or the rules of the stock exchange on which the Common Stock is listed
or traded. Any determination in this connection by the Company shall be final,
binding, and conclusive. The obligations of the Company and the rights of the
Grantee are subject to all applicable laws, rules, and regulations, rules of the
stock exchange on which the Common Stock is listed or traded and policies of the
Company.
     12. Grantee’s Acknowledgments. The Grantee represents that he or she is
familiar with the terms and provisions of this Agreement, and hereby accepts
this Option subject to all the terms and provisions thereof. The Grantee hereby
agrees to accept as binding, conclusive, and final all decisions or
interpretations of the Committee, the Company or the Board, as appropriate, upon
any questions arising under this Agreement.
     13. Law Governing. This Agreement shall be governed by, construed, and
enforced in accordance with the laws of the State of Texas (excluding any
conflict of laws rule or principle of Texas law that might refer the governance,
construction, or interpretation of this agreement to the laws of another state).
     14. No Right to Continue Service or Employment. Nothing herein shall be
construed to confer upon the Grantee the right to be employed or to provide
services to the Company, its affiliates or any parent or subsidiary or their
affiliates, whether as an employee or as a consultant or as a director of the
Board, or interfere with or restrict in any way the right of the Company or any
of the other foregoing entities to discharge the Grantee as an employee,
consultant or director of the Board at any time.
     15. Legal Construction. In the event that any one or more of the terms,
provisions, or agreements that are contained in this Agreement shall be held by
a court of competent jurisdiction to be invalid, illegal, or unenforceable in
any respect for any reason, the invalid, illegal, or unenforceable term,
provision, or agreement shall not affect any other term, provision, or agreement
that is contained in this Agreement and this Agreement shall be construed in all
respects as if the invalid, illegal, or unenforceable term, provision, or
agreement had never been contained herein.
     16. Covenants and Agreements as Independent Agreements. Each of the
covenants and agreements that is set forth in this Agreement shall be construed
as a covenant and agreement independent of any other provision of this
Agreement. The existence of any claim or cause of action of the Grantee against
the Company, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement by the Company of the covenants and
agreements that are set forth in this Agreement.
     17. Entire Agreement. This Agreement supersedes any and all other prior
understandings and agreements, either oral or in writing, between the parties
with respect to the subject matter hereof and constitute the sole and only
agreements between the parties with

6



--------------------------------------------------------------------------------



 



respect to the said subject matter. All prior negotiations and agreements
between the parties with respect to the subject matter hereof are merged into
this Agreement. Each party to this Agreement acknowledges that no
representations, inducements, promises, or agreements, orally or otherwise, have
been made by any party or by anyone acting on behalf of any party, which are not
embodied in this Agreement and that any agreement, statement or promise that is
not contained in this Agreement shall not be valid or binding or of any force or
effect.
     18. The Plan. This Agreement is subject to all terms, conditions,
limitations and restrictions contained in the Plan
     19. Parties Bound. The terms, provisions, and agreements that are contained
in this Agreement shall apply to, be binding upon, and inure to the benefit of
the parties and their respective heirs, executors, administrators, legal
representatives, and permitted successors and assigns, subject to the limitation
on assignment expressly set forth herein.
     20. Modification. No change or modification of this Agreement shall be
valid or binding upon the parties unless the change or modification is in
writing and signed by the parties.
     21. Headings. The headings that are used in this Agreement are used for
reference and convenience purposes only and do not constitute substantive
matters to be considered in construing the terms and provisions of this
Agreement.
     22. Gender and Number. Words of any gender used in this Agreement shall be
held and construed to include any other gender, and words in the singular number
shall be held to include the plural, and vice versa, unless the context requires
otherwise.
     23. Independent Legal and Tax Advice. Grantee acknowledges that the Company
has advised Grantee to obtain independent legal and tax advice regarding
entering into this Agreement, the grant and exercise of the Option and the
disposition of any shares of Common Stock acquired thereby.
     24. Notice. Any notice required or permitted to be delivered hereunder
shall be deemed to be delivered only when actually received by the Company or by
the Grantee, as the case may be, at the addresses set forth below, or at such
other addresses as they have theretofore specified by written notice delivered
in accordance herewith:
     (a) Notice to the Company shall be addressed and delivered as follows:
Endeavour International Corporation
1001 Fannin Street, Suite 1600
Houston, Texas 77002
Facsimile: (713) 307-8794
Attention: Corporate Secretary
     (b) Notice to the Grantee shall be addressed and delivered as set forth on
the signature page.
     25. Tax Requirements.

7



--------------------------------------------------------------------------------



 



          (a) Tax Withholding. The Company shall have the power and the right to
deduct or withhold, or require the Grantee to remit to the Company, an amount
sufficient to satisfy the amount of federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising as a result of the Agreement and this Option.
          (b) Share Withholding. With respect to tax withholding required upon
any taxable event arising as a result of this grant, the Company may, at the
sole discretion of the Board or Committee, satisfy the withholding requirement,
in whole or in part, by withholding shares of common stock having a fair market
value on the date the tax is to be determined equal to the statutory total tax
which could be imposed on the transaction. Any fraction of a share of common
stock required to satisfy such obligation shall be disregarded and the amount
due shall instead be paid in cash by the Grantee. The Grantee may request that
such tax withholding be satisfied by payment in cash by the Grantee to the
Company or withholding from other compensation payable to the Grantee at such
time the tax withholding is due. All such requests shall be made in writing,
signed by the Grantee, and shall be subject to any restrictions or limitations
that the Committee, in its discretion, deems appropriate.
[Signature Page Follows]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
its duly authorized officer, and the Grantee, to evidence his consent and
approval of all the terms hereof, has duly executed this Agreement, effective as
of the date first written above.

            COMPANY:

ENDEAVOUR INTERNATIONAL CORPORATION
      By:           Name:           Title:           GRANTEE:
            [name]           

